Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Claims 1-4, 6-9, 11-15, 17 and 18 are pending.
Claims 5, 10 and 16 are cancelled.
Claims 1, 3 and 4 are currently amended.
Claim 18 is new.
Claims 11-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-4, 6-9, 17 and 18 as filed on January 28, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 was considered.

Claim Objections
Claims 1, 4 and 18 are objected to because of the following informalities:  
Claim 1:  “a weight ratio” should recite “the weight ratio”.
Claim 4:  “a period” should recite “the period”.
Claim 18:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breuille et al. (WO 2013/057230, published April 25, 2013, of record) as evidenced by Wikipedia “Human body weight,” last edited February 8, 2019, of record, and as evidenced by Schmitt et al. (EP 1,839,492, Application No. 06006295.7, of record) in view of DeWille et al. (US 6,475,539, published November 5, 2002, of record); Tuinier et al. “Electrosorption of pectin onto casein micelles,” Biomacromolecules 3:632-638, 2002, of record, as evidenced by Alcantar (US 2019/0309258, of record) and as evidenced by Monte (US 6,423,354, of record); and Bovetto et al. (WO 2007/110411, published October 4, 2007, and claiming priority to EP 06006295.7, of record) as evidenced by Wikipedia “Gum arabic,” last edited October 8, 2019, of record.
	Breuille teach whey protein micelles for use in the treatment and/or prevention of a condition linked to a reduced concentration of plasma amino acids in a patient; the condition is muscle atrophy or sarcopenia (title; abstract; page 7, lines 23-24; claims 1-3).  The whey protein micelles help to maintain an elevated concentration of plasma amino acids (effective in inducing a sustained amino acid absorption) in a patient in need thereof (page 3, lines 29-33; page 5, lines 9-26; page 6, lines 11-25; page 7, lines 17-21; paragraph bridging pages 10-11).  The whey protein micelles pertain to a patient inclusive of a critically ill patient (page 8, lines 17-25; claim 4), as required by instant claim 2. 
	Whey protein micelles are obtainable by the process comprising the steps of adjusting the pH of a whey protein aqueous solution to between 3 and 8 and subjecting the aqueous solution to a temperature between 80 and 98 ºC; the process is as described in EP 1,839,492 (page 4, lines 19-30).  The process yields an aqueous whey protein micelle dispersion (page 4, line 30).
	The whey protein micelles are administered (provided) to the patient in combination with a meal (page 9, lines 25-27; claim 5), as required by instant claim 3.
	The whey protein micelles are administered (provided) to the patient during a period of at least one day before surgery and/or hospital stay to at least one week after surgery and/or hospital stay (page 10, lines 24-27; claim 7), as required by instant claim 4.
	The whey protein micelles are administered (provided) in a daily dose of at least 20 g dry weight (page 11, lines 4-8; claim 8).  As evidenced by Wikipedia, average body weight ranges from about 60 to 80 kg around the world.  Regarding the limitation of claim 1 of a daily dose of 0.1 to 2.0 g dry weight of whey protein micelles per 1 kg body weight, Breuille render obvious a daily dose of at least about 0.25 g / kg (= 20 g / 80 kg).
	The whey protein micelles are provided in the form of a liquid meal replacement (page 11, lines 10-11; claims 9 and 10; also abstract), as required by instant claim 7.  The liquid meal as required by instant claim 8.
	The whey protein micelles are present in a meal replacement in an amount of at least 15 wt% of total dry weight (page 12, lines 7-9; claim 12), as required by instant claim 9.
	Breuille further teach it is known in the art that whey proteins stimulate a larger rise in muscle synthesis than either micellar casein or soy (paragraph bridging pages 2 and 3; page 13, lines 16-26).  
	Breuille do not teach a period between 10 seconds and 2 hours to form whey protein micelles, electrostatic complexes of the whey protein micelles and pectin, wherein the weight ratio of the whey protein micelles to the pectin is between 10:1 and 1:1 as required by claim 1. 
	Breuille do not teach the composition is subjected to an additional heat treatment and remains a liquid as required by claim 6.
	Breuille do not teach the electrostatic complexes are formed by combining at a pH between 2.5 and 4.5 as required by claim 17.
	Breuille do not teach the electrostatic complexes are formed by combining an aqueous dispersion of the pectin with an aqueous dispersion of the whey protein micelles at a pH between 2.5 and 4.5 as required by claim 18.
These deficiencies are made up for in the teachings of DeWille, Tuinier and Bovetto.
DeWille teach nutritionally complete low pH enteral formulas which utilize a stabilizing system comprising pectin to stabilize the protein; acidified nutritionals offer several advantages, however, acidification of traditional formulas leads to protein precipitation (title; abstract; 
Tuinier teach pectin stabilizes acidified milk drinks by electrostatically attaching onto the surface of casein micelles at a pH below 5.0 (forms an electrostatic complex), the relevant range being 3.5 to 5.0 (title; abstract).  Casein micelle surfaces are negatively charged at pH 6.7 and have their point of net zero charge close to 4.9; casein micelles become more positively charged on lowering the pH and more pectin is required to compensate for the surface charge (page 632, paragraph bridging columns; page 636, paragraph bridging columns).  At very low pH (3.2) pectin adsorption decreases, presumably because pectin is much less charged closer to the pKa thereof than at high pH (page 636, rhc).  As evidenced by paragraph [0067] of Alcantar, the pKa of pectin is near 3.5.   And as evidenced by column 6, lines 1-8 of Monte, pectin has a net negative charge above pH 3.5.  
Bovetto teach whey protein micelles obtained by a process of adjusting the pH and/or ionic strength and then subjecting the whey protein aqueous solution to heat treatment; positively also known as gum arabic as evidenced by Wikipedia) in order to modulate the functionality and taste (page 22, lines 8-29; Figure 17; claim 9).  Example 18 describes a process wherein an aqueous dispersion of positively charged whey protein micelles at a pH of 3 are electrostatically coated with sulfated butyl oleate or any other negatively charged emulsifier by mixing with an aqueous dispersion thereof at a pH of 3; the mixing ratio is 5:1, less than 5:1 or greater than 5:1 (pages 56-58; Figure 17).  Bovetto further teach the whey protein micelle may be combined with other active materials such as polysaccharides (e.g., acacia gum (also known as gum arabic)) to stabilize matrices or to increase mouth feel (page 29, lines 1-8).  Co-spray drying results in powders consisting of whey protein micelles agglomerated or coated with an additional ingredient, preferably in a weight ratio of 1:1 (page 35, lines 15-22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the whey protein micelles of Breuille to further comprise a pectin stabilizing system as taught by DeWille because pectin stabilizes milk proteins inclusive prima facie obviousness.  See MPEP 2144.05 I.  Additionally, DeWille provide motivation to optimize the amount of pectin stabilizer in order to achieve benefits inclusive of stabilization in smooth mouthfeel.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 II.  And Bovetto evidence whey protein micelles may be electrostatically coated (complexed) with coating agents at mixing ratios of 5:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combining the whey protein micelles of Breuille with the pectin of DeWille would result in electrostatic attachment (complexation) of the pectin to the surface of the whey protein micelles because Tuinier teach pectin stabilizers are known to electrostatically attach onto the surface of positively charged micelles. There would be a reasonable expectation of success because Bovetto teach whey protein micelles, made by the same process as Breuille, may be positively charged.  Additionally, Bovetto teach and exemplify the positively charged whey protein micelles may be electrostatically coated in order to modulate the functionality and taste and the pectin stabilizer taught by DeWille and by Tuinier is an alternative stabilizer to acacia gum (also known as gum arabic) which Bovetto exemplify as a suitable coating agent as evidenced by the teachings of DeWille

Regarding the claimed result / intended outcome of inducing a sustained amino acid absorption of claim 1, because the combined teachings of the prior art render obvious the administration (provision) of the same pectin coated whey protein micelles as instantly claimed in the amount as instantly claimed to the same patient population of a patient, then it is presumed that any results of said treatment are latent to the prior art.  In further support of this presumption, Breuille expressly teach the administration of whey protein micelles to patients in need of treatment for inter alia sarcopenia helps to maintain (sustain) an elevated amino acid absorption.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize / heat treat the meal replacement / enteral nutrition compositions of Breuille in view of DeWille, Tuinier and Bovetto comprising optimized amounts of pectin electrostatically attached to the surface of whey protein micelles in order to kill or inactivate substantially all microorganisms in the compositions prior to administration as is routine and conventional in the art as is expressly taught by DeWille. 
Regarding claims 17 and 18, it prima facie obvious to combine the aqueous dispersion of whey protein micelles produced by the process of Bovetto in view of Breuille with an aqueous dispersion of pectin because Bovetto exemplify this is how electrostatic coating is performed in Example 18.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they remain unpersuasive.  

	Applicant’s citation to page 5 of the Examiner’s Answer and conclusion that the Examiner’s allegations do not establish any motivation whatsoever for combining DeWille with Breuille (emphasis in original) is acknowledged but not found persuasive because Applicant’s mere disagreement with the motivations articulated in the Office Actions of records is not synonymous with no motivations having been articulated.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 Ex parte Levengood, Applicant is reminded that Ex parte Levengood predates KSR International Co. v. Teleflex Inc. (KSR).  Although the rejections of record to do not rely on the “mere assertion that all aspects of the claimed invention were individually known”, post-KSR the “mere assertion that all aspects of the claimed invention were individually known” is an acceptable rationale that may support a conclusion of obviousness.  See MPEP 2143.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.  See MPEP 2141.

	Appellant’s contention at page 8 of the Remarks that Tuinier does not provide any motivation without knowledge of the claimed invention is acknowledged but not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Breuille already teaches the administration of whey protein micelles as sustaining) an elevated concentration of plasma amino acids (obtained from the digestion of said whey protein), both Breuille and Bovetto teach whey protein micelles made from the same process as instantly claimed, both DeWille and Tuinier teach the combination of protein and pectin, and both Tuinier and Bovetto teach electrostatic attachment of coatings to charged micelles.  As such, there is nothing claimed that is not already known to the prior art as evidenced at least by the teaching of the applied references.

	Applicant’s maintained arguments regarding In re Keller and In re Merck citing to pages 8-9 of the Examiner’s Answer remain unpersuasive for reasons of record.  See MPEP 2145 IV  Arguing against references individually:

    PNG
    media_image1.png
    211
    627
    media_image1.png
    Greyscale


	Applicant’s conclusion that the rejection is based on a piecemeal analysis of the references is acknowledged but not found persuasive because the cited references merely evidence facts know to those of ordinary skill in the art.  

Therefore, the rejections over Breuille are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633